Matter of Muhamad Omar W. (Jessica W.--Joel S.) (2022 NY Slip Op 02352)





Matter of Muhamad Omar W. (Jessica W.--Joel S.)


2022 NY Slip Op 02352


Decided on April 07, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 07, 2022

Before: Manzanet-Daniels, J.P., Kern, Gesmer, Oing, Rodriguez, JJ. 


Docket No. B-43917-16, NN-42965/13 Appeal No. 15674 Case No. 2019-04215 

[*1]In the Matter of Muhamad Omar W., a Child Under the Age of Eighteen Years, etc., Jessica W., Respondent-Appellant, Joel S., Respondent, Little Flower Children's Services, Petitioner-Respondent.


Daniel R. Katz, New York, for appellant.
Georgia M. Pestana, Corporation Counsel, New York (Jessica Miller of counsel), for respondent.
Dawne A. Mitchell, The Legal Aid Society, New York (John A. Newbery of counsel), attorney for the child.

Appeal from permanency hearing order and temporary order of protection, Family Court, New York County (Patria Frias-Colon, J.), entered on or about September 25, 2019, unanimously dismissed, without costs, as moot.
The appeal from the permanency hearing order is academic in view of this Court's recent decision affirming the order terminating respondent mother's parental rights (Matter of Muhamad Omar W. [Jessica W.], 200 AD3d 630 [1st Dept 2021]). We note in addition that the order was superseded by a subsequent permanency hearing order. The appeal from the temporary order of protection is moot because the order expired in November 2019; it also was superseded by a subsequent order of protection. THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: April 7, 2022